Exhibit 10.2

DIEBOLD NIXDORF, INCORPORATED

CEO INDUCEMENT AWARD AGREEMENT

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

ARTICLE I

   DEFINITIONS      1  

ARTICLE II

   OPTION GRANT      4  

ARTICLE III

   PERFORMANCE UNITS GRANT      7  

ARTICLE IV

   RESTRICTED STOCK UNIT GRANT      10  

ARTICLE V

   CHANGE IN CONTROL      12  

ARTICLE VI

   ADJUSTMENTS      14  

ARTICLE VII

   TAX WITHHOLDING      14  

ARTICLE VIII

   ADMINISTRATION      15  

ARTICLE IX

   GOVERNING LAW      19  

 

-i-



--------------------------------------------------------------------------------

LOGO [g540093g0221085630541.jpg]

CEO INDUCEMENT AWARD AGREEMENT

This CEO Inducement Award Agreement (this “Agreement”) is made and entered into
as of February 21, 2018 by and between Diebold Nixdorf, Incorporated, an Ohio
corporation (the “Company”) and Gerrard Schmid (the “Executive”)

ARTICLE I

DEFINITIONS

As used in this Agreement,

1.1 “Award” means any right granted under this Agreement, including an Option, a
Restricted Stock Unit award or Performance Unit award.

1.2 “Board” means the Board of Directors of the Company.

1.3 “Business Combination” has the meaning set forth in Section 1.5(c).

1.4 “Cause”, except in the case of a Change in Control, has the meaning stated
in the Company’s Senior Leadership Severance Plan, as modified by the Offer
Letter entered into between the Company and the Executive on February 21, 2018.
In the case of a Change in Control, “Cause” has the meaning set forth in
Section 5.1(c).

1.5 “Change in Control” means the occurrence of any of the following:

(a) The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act), (a “Person”) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of 30% or more of either: (A) the then-outstanding shares of common stock of the
Company (the “Company Common Stock”) or (B) the combined voting power of the
then-outstanding voting securities of the Company entitled to vote generally in
the election of directors (“Voting Stock”); provided, however, that for purposes
of this subsection (a), the following acquisitions shall not constitute a Change
in Control: (1) any acquisition directly from the Company, (2) any acquisition
by the Company, (3) any acquisition by any employee benefit plan (or related
trust) sponsored or maintained by the Company or any Subsidiary, or (4) any
acquisition by any Person pursuant to a transaction which complies with clauses
(A), (B) and (C) of subsection (c) of this Section 1.5; or

(b) Individuals who, as of the date hereof, constitute the Board (as modified by
this subsection (b), the “Incumbent Board”), cease for any reason (other than
death or disability) to constitute at least a majority of the Board; provided,
however, that any individual becoming a Director subsequent to the date hereof
whose election, or nomination for election by the Company’s shareholders, was
approved by a vote of at least a majority of the Directors then comprising the
Incumbent Board (either by a specific vote or by approval of the proxy statement



--------------------------------------------------------------------------------

of the Company in which such person is named as a nominee for Director, without
objection to such nomination) shall be considered as though such individual were
a member of the Incumbent Board, but excluding for this purpose, any such
individual whose initial assumption of office occurs as a result of an actual or
threatened election contest with respect to the election or removal of Directors
or other actual or threatened solicitation of proxies or consents by or on
behalf of a Person other than the Board; or

(c) Consummation of a reorganization, merger or consolidation or sale or other
disposition of all or substantially all of the assets of the Company (a
“Business Combination”), in each case, unless, following such Business
Combination, (A) all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the Company Common Stock and Voting
Stock immediately prior to such Business Combination beneficially own, directly
or indirectly, more than 50% of, respectively, the then-outstanding shares of
common stock and the combined voting power of the then-outstanding voting
securities entitled to vote generally in the election of directors, as the case
may be, of the entity resulting from such Business Combination (including,
without limitation, an entity which as a result of such transaction owns the
Company or all or substantially all of the Company’s assets either directly or
through one or more subsidiaries) in substantially the same proportions relative
to each other as their ownership, immediately prior to such Business
Combination, of the Company Common Stock and Voting Stock of the Company, as the
case may be, (B) no Person (excluding any entity resulting from such Business
Combination or any employee benefit plan (or related trust) sponsored or
maintained by the Company or such entity resulting from such Business
Combination) beneficially owns, directly or indirectly, 30% or more of,
respectively, the then-outstanding shares of common stock of the entity
resulting from such Business Combination, or the combined voting power of the
then-outstanding voting securities of such corporation except to the extent that
such ownership existed prior to the Business Combination and (C) at least a
majority of the members of the board of directors of the corporation resulting
from such Business Combination were members of the Incumbent Board at the time
of the execution of the initial agreement, or of the action of the Board
providing for such Business Combination; or

(d) Approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.

A “Change in Control” will be deemed to occur (i) with respect to a Change in
Control pursuant to subsection (a) above, on the date that any Person becomes
the beneficial owner of thirty percent (30%) or more of either the Company
Common Stock or the Voting Stock, (ii) with respect to a Change in Control
pursuant to subsection (b) above, on the date the members of the Incumbent Board
first cease for any reason (other than death or disability) to constitute at
least a majority of the Board, (iii) with respect to a Change in Control
pursuant to subsection (c) above, on the date the applicable transaction closes
and (iv) with respect to a Change in Control pursuant to subsection (d) above,
on the date of the shareholder approval. Notwithstanding the foregoing
provisions, a “Change in Control” shall not be deemed to have occurred for
purposes of this Agreement solely because of a change in control of any
Subsidiary by which the Executive may be employed.

1.6 “Code” means the Internal Revenue Code of 1986, as amended from time to
time.

 

-2-



--------------------------------------------------------------------------------

1.7 “Committee” has the meaning provided in Section 8.1.

1.8 “Common Shares” means shares of common stock, $1.25 par value per share, of
the Company or any security into which such Common Shares may be changed by
reason of any transaction or event of the type referred to in Article VI of this
Agreement.

1.9 “Date of Grant” means February 21, 2018.

1.10 “Designated Subsidiary” means a Subsidiary that is (i) not a corporation or
(ii) a corporation in which at the time the Company owns or controls, directly
or indirectly, less than eighty percent (80%) of the total combined voting power
represented by all classes of stock issued by such corporation.

1.11 “Director” means a director of the Company.

1.12 “Disability” means totally and permanently disabled as from time to time
defined under the long-term disability plan of the Company or a Subsidiary
applicable to the Executive, or, in the case where there is no applicable plan,
permanent and total disability as defined in Section 22(e)(3) of the Code (or
any successor section); provided, however, that to the extent an amount payable
under this Agreement which constitutes deferred compensation subject to
Section 409A of the Code would become payable upon Disability, “Disability” for
purposes of such payment shall not be deemed to have occurred unless the
disability also satisfies the requirements of Treasury Regulation 1.409A-3.

1.13 “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
the rules and regulations thereunder, as such law, rules and regulations may be
amended from time to time.

1.14 “Executive” has the meaning stated in the preamble.

1.15 “Exercise Price” means, with respect to an Option, the price at which a
Common Share may be purchased upon exercise thereof.

1.16 “Good Reason”, except in the case of a Change in Control, has the meaning
stated in the Company’s Senior Leadership Severance Plan, as modified by the
Offer Letter entered into between the Company and the Executive on February 21,
2018. In the case of a Change in Control, “Good Reason” has the meaning set
forth in Section 5.2 of this Agreement.

1.17 “Fair Market Value” means, as of any particular date, the closing price of
a Common Share as reported for that date on the New York Stock Exchange or, if
the Common Shares are not then listed on the New York Stock Exchange, on any
other national securities exchange on which the Common Shares are listed, or if
there are no sales on such date, on the next preceding trading day during which
a sale occurred. If there is no regular public trading market for the Common
Shares, then the Fair Market Value shall be the fair market value as determined
in good faith by the Board.

1.18 “Incumbent Board” has the meaning provided in Section 1.5(b) of this
Agreement.

 

-3-



--------------------------------------------------------------------------------

1.19 “Option” means an option awarded pursuant to Article II of this Agreement
that by its terms does not qualify or is not intended to qualify as an incentive
stock option under Section 422 of the Code or any successor provision.

1.20 “Performance Unit” and “PU” means a bookkeeping entry that records a unit
equivalent to $1.25 awarded pursuant to Article III of this Agreement.

1.21 “Qualifying Termination” means a termination of employment by the Company
without Cause or by Executive for Good Reason.

1.22 “Restricted Period” has the meaning provided in Section 4.2 of this
Agreement.

1.23 “Restricted Stock Unit” and “RSU” means a bookkeeping entry that records
the equivalent of one Common Share awarded pursuant to Article IV of this
Agreement.

1.24 “Securities Act” means the Securities Act of 1933, as amended, and the
rules and regulations thereunder, as such law, rules and regulations may be
amended from time to time.

1.25 “Subsidiary” means corporation, company or other entity (i) more than fifty
percent (50%) of whose outstanding shares or securities (representing the right
to vote for the election of directors or other managing authority) are, or
(ii) which does not have outstanding shares or securities (as may be the case in
a partnership, joint venture or unincorporated association), but more than fifty
percent (50%) of whose ownership interest representing the right generally to
make decisions for such other entity is, now or hereafter, owned or controlled,
directly or indirectly, by the Company except that for purposes of determining
whether any person may be an Executive for purposes of a grant of Incentive,
Stock Options, “Subsidiary” means any corporation which is a “subsidiary
corporation,” whether now or hereafter existing, as defined in Section 424(f) of
the Code.

1.26 “Voting Shares” means at any time, the then-outstanding securities entitled
to vote generally in the election of Directors.

ARTICLE II

OPTION GRANT

2.1 Grant of Option.

(a) Grant; Type of Option. The Company hereby grants to the Executive an option
(the “Option”) to purchase the total number of Common Shares of the Company
equal to the number of Option Shares set forth on the Grant Detail Page, at the
Exercise Price per Option Share set forth on the Grant Detail Page. The Option
is intended to be a non-qualified stock option and not an incentive stock option
within the meaning of Section 422 of the Code.

(b) Consideration. The grant of the Option is made as an inducement for
Executive’s employment and in consideration of the services to be rendered by
the Executive to the Company or a Subsidiary and is subject to the terms and
conditions of this Agreement.

 

-4-



--------------------------------------------------------------------------------

2.2 Vesting; Expiration.

(a) Vesting Schedule. Except as otherwise provided in this Agreement and subject
to the Executive’s continuous service with the Company or a Subsidiary, the
Option will vest and become exercisable in three equal installments on each of
the first, second and third anniversaries of the Date of Grant. Except as
otherwise stated in this Agreement, the unvested portion of the Option will not
be exercisable on or after the Executive’s termination of continuous service. To
the extent exercisable pursuant to this Agreement, this Option may be exercised
in whole or in part from time-to-time.

(b) Expiration. The Option will expire on the Expiration Date (which shall be
10 years from the Date of Grant set forth on the Grant Detail Page), or earlier
as provided in this Agreement.

2.3 Termination of Continuous Service.

(a) Termination for Cause. If the Executive’s continuous service with the
Company or a Subsidiary is terminated for Cause, the unvested portion of the
Option shall immediately terminate and cease to be exercisable. The Executive
may exercise the vested portion of the Option only within such period of time
ending on the earlier of (i) ninety (90) days following the termination of the
Executive’s continuous service or (ii) the Expiration Date.

(b) Termination due to Qualifying Termination, Death or Disability. If the
Executive’s continuous service with the Company or a Subsidiary terminates as a
result of a Qualifying Termination or the Executive’s death or Disability, the
Option shall vest in full immediately upon such termination date, and the Option
may be exercised by the Executive (or in the case of exercise after the
Executive’s death or incapacity, the Executive’s executor, administrator, heir
or legatee, as the case may be) only within such period of time ending on the
earlier of (i) the date twelve (12) months following the Executive’s termination
of continuous service or (ii) the Expiration Date.

2.4 Termination by Executive after Satisfying Service Requirements.

(a) Notwithstanding Section 2.4(b), and subject to Section 2.3(b), if the
Executive’s continuous service with the Company or a Subsidiary terminates on or
after the date on which the Executive attains age fifty-five (55), and if on
such date the Executive shall have completed five (5) or more years of
continuous service with the Company or its Subsidiaries, then this Option shall
continue to vest in accordance with the vesting schedule set forth in
Section 2.2 as though Executive’s employment has not terminated and the
Executive may exercise the vested portion of the Option until the Expiration
Date.

(b) Subject to Sections 2.3(b) and 2.4(a), if the Executive’s continuous service
with the Company or a Subsidiary terminates on or after the date on which the
sum of the Executive’s age and the number of the Executive’s years of continuous
service with the Company and its Subsidiaries on such date equals or exceeds
seventy (70), then the Executive may exercise the vested portion of the Option
only within such period of time ending on the earlier of (i) five (5) years
after the date the Executive’s continuous service ceases or (ii) the Expiration
Date.

 

-5-



--------------------------------------------------------------------------------

2.5 Extension of Termination Date. If, following the Executive’s termination of
continuous service with the Company or a Subsidiary for any reason, the exercise
of the Option is prohibited because the exercise of the Option would violate the
registration requirements under the Securities Act or any other state or federal
securities law or the rules of any securities exchange or interdealer quotation
system, then the expiration of the Option shall be tolled until the date that is
thirty (30) days after the end of the period during which the exercise of the
Option would be in violation of such registration or other securities
requirements.

2.6 Manner of Exercise.

(a) Election to Exercise. To exercise the Option, the Executive (or in the case
of exercise after the Executive’s death or incapacity, the Executive’s executor,
administrator, heir or legatee, as the case may be) must deliver to the Company
a notice of intent to exercise in the manner designated by the Committee.

(b) Payment of Exercise Price. The entire Exercise Price of the Option shall be
payable in full at the time of exercise in:

1. cash;

2. check;

3. Common Shares, provided that such Common Shares have a Fair Market Value on
the date of surrender equal to the aggregate Exercise Price and provided that
accepting the Common Shares does not result in any adverse accounting
consequences to the Company;

4. consideration received by the Company under a broker-assisted (or other)
cashless exercise program implemented by the Company in connection with this
Plan;

5. by net exercise;

6. other consideration and method of payment to the extent permitted by
applicable law and approved by the Committee; or

7. any combination of the foregoing methods.

2.7 Withholding. Prior to the issuance of Common Shares upon the exercise of the
Option, the Executive must make arrangements satisfactory to the Company to pay
or provide for any applicable federal, state and local tax withholding
obligations of the Company. The Executive may satisfy any federal, state or
local tax withholding obligation relating to the exercise of the Option by any
of the following means:

(a) tendering a cash payment;

 

-6-



--------------------------------------------------------------------------------

(b) subject to Article VII, authorizing the Company to withhold Common Shares
from those otherwise issuable to the Executive as a result of the exercise of
the Option; or

(c) delivering to the Company previously owned and unencumbered Common Shares.

In the absence of the foregoing, the Company or a Subsidiary has the right to
withhold from any compensation paid or payable to the Executive.

2.8 Transferability. This Option is not transferable by the Executive other than
by will or the laws of descent and distribution, except (so long as the
Executive is not a Director or officer of the Company within the meaning of
Section 16 of the Exchange Act) to a fully revocable trust of which the
Executive is treated as the owner for federal income tax purposes.

ARTICLE III

PERFORMANCE UNITS GRANT

3.1 Grant of Performance Units. The Company hereby grants to the Executive an
Award for a target number of Performance Units (“PUs”) set forth on the Grant
Detail Page (the “Target Award”). The number of PUs that the Executive actually
earns for the Performance Period (up to the maximum number set forth on the
Grant Detail Page) will be determined by the level of achievement of the
Management Goal(s) in accordance with Exhibit I attached hereto.

3.2 Performance Period. For purposes of this Agreement, the term “Performance
Period” shall be the period commencing on and ending on the dates set forth on
the Grant Detail Page.

3.3 Management Goal(s).

(a) Earned PUs. The number of PUs earned by the Executive for the Performance
Period will be determined at the end of the Performance Period based on the
level of achievement of the Management Goal(s) in accordance with Exhibit I
attached hereto. All determinations of whether Management Goal(s) have been
achieved, the number of PUs earned by the Executive, and all other matters
related to this Article III shall be made by the Committee in good faith and, if
requested by Executive, verified by the Company’s accounting firm. No additional
PUs shall be earned for results in excess of the maximum level of results for
the Management Goal(s). If results for a Management Goals are attained at
interim levels of performance, a proportionate number of PUs shall be earned, as
determined by mathematical interpolation and shall be rounded up to the nearest
whole PU.

(b) Certification. Promptly following completion of the Performance Period, the
Committee will review and certify in writing (i) whether, and to what extent,
the Management Goal(s) for the Performance Period have been achieved, and
(ii) the number of PUs that the Executive shall earn. Such certification shall
be final, conclusive and binding on the Executive, and on all other persons, to
the maximum extent permitted by law.

 

-7-



--------------------------------------------------------------------------------

3.4 Vesting of PUs. The PUs are subject to forfeiture until they vest. Except as
otherwise provided in this Agreement, the PUs will vest and become
nonforfeitable on the date the Committee certifies the achievement of the
Management Goal(s) in accordance with Section 3.3, subject to (a) the
achievement of the minimum threshold Management Goal(s) for payout set forth in
Exhibit I attached hereto, and (b) the Executive’s continuous service with the
Company or a Subsidiary from the Date of Grant through the last day of the
Performance Period.

3.5 Payment of PUs.

(a) Form of Payment. Payment of vested PUs shall be made in the form of the
Company’s Common Shares (with each vested PU equal to one Common Share), cash
(having an equivalent Fair Market Value) or a combination of Common Shares and
cash, as determined by the Committee in its sole discretion. Vested PUs shall be
paid in a lump sum, less applicable taxes, as soon as practicable after the
Company’s receipt of its audited financial statements relating to the last
fiscal year of the Performance Period covered by this Agreement and the
determination by the Committee of the level of attainment of each Management
Goal (but in all events by March 15 following the last fiscal year of the
Performance Period); provided, however, that in the event the Award vests
pursuant to Article V, the Award (except as otherwise required under
Section 8.5) shall be payable in a lump sum as provided in Article V.

(b) Obligation. Prior to payment, the Company shall only have an unfunded and
unsecured obligation to make payment of earned awards to the Executive.

3.6 Termination of Continuous Service.

(a) Termination for Cause. If the Executive’s continuous service with the
Company or a Subsidiary is terminated for Cause, the Executive shall
automatically forfeit all unvested PUs on such employment termination date.

(b) Termination due to Qualifying Termination, Death or Disability. If the
Executive’s continuous service with the Company or a Subsidiary terminates as a
result of a Qualifying Termination or the Executive’s death or Disability, the
extent to which the PUs granted hereby shall be deemed to have been earned shall
be determined as if the Executive’s continuous service had not terminated and
the result shall be multiplied by a fraction, the numerator of which is the
number of full months the Executive was employed during the Performance Period
and the denominator of which is the total number of months in the Performance
Period.

3.7 Termination by Executive after Satisfying Service Requirements.

(a) Notwithstanding Section 3.7(b), and subject to Section 3.6(b), if the
Executive’s continuous service with the Company or a Subsidiary terminates on or
after the date on which the Executive attains age fifty-five (55), and if on
such date the Executive shall have completed five (5) or more years of
continuous service with the Company or its Subsidiaries, then the extent to
which the PUs granted hereby shall be deemed to have been earned shall be
determined at the end of the applicable Performance Period as if the Executive’s
employment had not terminated. For the avoidance of doubt, the PUs earned by the
Executive under this subsection shall not be prorated based on the number of
months the Executive was employed during the Performance Period, but shall be
earned as if the Executive was employed for the entire duration of the
Performance Period.

 

-8-



--------------------------------------------------------------------------------

(b) Subject to Section 3.6(b) and 3.7(a), if the Executive’s continuous service
terminates prior to the end of the Performance Period on or after the date on
which the sum of the Executive’s age and the number of the Executive’s years of
continuous service with the Company and its Subsidiaries on such date equals or
exceeds seventy (70), the extent to which the PUs granted hereby shall be deemed
to have been earned shall be determined at the end of the Performance Period as
if the Executive’s continuous service had not terminated and the result shall be
multiplied by a fraction, the numerator of which is the number of full months
the Executive was employed during the Performance Period and the denominator of
which is the total number of months in the Performance Period.

3.8 Rights as Shareholder; Dividend Equivalents. Except as otherwise provided
herein, the Executive shall not have any rights of a shareholder with respect to
the Common Shares underlying the PUs, including, but not limited to, voting
rights and the right to receive or accrue dividends or dividend equivalents.

3.9 Withholding. The Executive shall be required to pay to the Company, and the
Company shall have the right to deduct from any compensation paid to the
Executive pursuant to the Plan, the amount of any required withholding taxes in
respect of the PUs and to take all such other action as the Committee deems
necessary to satisfy all obligations for the payment of such withholding taxes.
The Committee may permit the Executive to satisfy any federal, state or local
tax withholding obligation by any of the following means, or by a combination of
such means:

(a) tendering a cash payment;

(b) subject to Article VII, authorizing the Company to withhold Common Shares
from the Common Shares otherwise issuable or deliverable to the Executive as a
result of the vesting of the PUs; or

(c) delivering to the Company previously owned and unencumbered Common Shares.

In the absence of the foregoing, the Company or a Subsidiary has the right to
withhold from any compensation paid or payable to the Executive.

3.10 Transferability. Neither the PUs granted hereby nor any interest therein
shall be transferable other than by the laws of descent and distribution prior
to settlement pursuant to Section 3.5.

 

-9-



--------------------------------------------------------------------------------

ARTICLE IV

RESTRICTED STOCK UNIT GRANT

4.1 Grant of RSUs.

(a) Grant. The Company hereby grants to the Executive an Award consisting of the
number of RSUs set forth on the Grant Detail Page. Each RSU represents the right
to receive one Common Share, subject to the terms and conditions set forth in
this Agreement.

(b) Consideration. The grant of the RSUs is made as an inducement for
Executive’s employment and in consideration of the services to be rendered by
the Executive to the Company or a Subsidiary.

4.2 Vesting. Except as otherwise provided in this Agreement and subject to the
Executive’s continuous service with the Company or a Subsidiary, the RSUs will
vest in three (3) equal installments on each of the first, second and third
anniversaries of the Date of Grant (each twelve (12) month period during which
vesting restrictions apply is the “Annual Restricted Period” and the three
(3) year period in the aggregate is the “Restricted Period”).

4.3 Termination of Continuous Service.

(a) Termination for Cause. If the Executive’s continuous service with the
Company or a Subsidiary is terminated for Cause, the Executive shall
automatically forfeit all unvested RSUs on such employment termination date.

(b) Termination due to Death or Disability. If the Executive’s continuous
service with the Company or a Subsidiary terminates as a result of the
Executive’s death or Disability, all unvested RSUs shall vest in full
immediately upon such termination date.

(c) Termination due to Qualifying Termination. If the Executive’s continuous
service with the Company or a Subsidiary terminates as a result of a Qualifying
Termination, all restrictions on unvested RSUs shall immediately lapse, with
such RSUs becoming nonforfeitable on a pro rata basis, with the award being
equal to the product of (x) and (y) where (x) is the number of RSUs subject to
the award, and (y) is a fraction, the numerator of which is the number of
calendar months that the Executive was employed by the Company during the
Restricted Period (with any partial months counting as a full month for this
purpose) and the denominator of which is the number of months in the Restricted
Period.

(d) Termination by Executive after Satisfying Service Requirements.

1. Notwithstanding Section 4.3(d)(2), and subject to Section 4.3(c), if the
Executive’s continuous service with the Company or a Subsidiary terminates on or
after the date on which the Executive attains age fifty-five (55), and if on
such date the Executive shall have completed five (5) or more years of
continuous service with the Company or its Subsidiaries, then the RSUs shall
continue to vest in accordance with Section 4.2 as if the Executive had remained
employed through the Restricted Period.

 

-10-



--------------------------------------------------------------------------------

2. Subject to Section 4.3(c) and 4.3(d)(1), if the Executive’s continuous
service with the Company or a Subsidiary terminates on or after the date on
which the sum of the Executive’s age and the number of the Executive’s years of
continuous service with the Company and its Subsidiaries on such date equals or
exceeds seventy (70), the extent to which any unvested RSUs granted hereby vest
shall be determined as if the Executive’s continuous service had not terminated
(and as if the Executive had remained in continuous employment throughout the
Restricted Period) and the result shall be multiplied by a fraction, the
numerator of which is the number of full and partial months the Executive
continuously served during the Annual Restricted Periods that have not ended
(with partial months rounded up to a full month) and the denominator of which is
the total number of full months remaining in the Restricted Period; provided,
however, the Board, upon recommendation of the Committee, may, in its
discretion, eliminate the foregoing fraction otherwise applicable to the
Executive pursuant to this Section 4.3(d)(2).

4.4 Rights as Shareholder; Dividend Equivalents.

(a) Rights. The Executive shall not have any rights of a shareholder with
respect to the Common Shares underlying the RSUs unless and until the RSUs vest
and are settled by the issuance of such Common Shares.

(b) Dividend Equivalents. From and after the Date of Grant and until such time
as either the RSUs are paid or forfeited in accordance with the terms of this
Agreement, the Company shall pay to the Executive, in the calendar year in which
a dividend is paid on Common Shares, an amount of cash equal to the per-share
amount of the dividend paid times the number of unvested RSUs then held by the
Executive; provided, however, that in the event the dividend is declared in the
calendar year preceding the calendar year in which it is scheduled to be paid,
the Executive shall be paid such amount of cash no later than March 15 of the
calendar year following the year in which such dividend was declared.

4.5 Settlement of RSUs. Subject to Section 8.5, promptly following each vesting
date, and in any event no later than sixty (60) days following each vesting
date, the Company shall (a) issue and deliver to the Executive the number of
Common Shares equal to the number of vested RSUs; and (b) enter the Executive’s
name on the books of the Company as the shareholder of record with respect to
the Common Shares delivered to the Executive.

4.6 Withholding. The Executive shall be required to pay to the Company, and the
Company shall have the right to deduct from any compensation paid to the
Executive pursuant to the Plan, the amount of any required withholding taxes in
respect of the RSUs and to take all such other action as the Committee deems
necessary to satisfy all obligations for the payment of such withholding taxes.
The Committee may permit the Executive to satisfy any federal, state or local
tax withholding obligation by any of the following means, or by a combination of
such means:

(a) tendering a cash payment;

 

-11-



--------------------------------------------------------------------------------

(b) subject to Article VII, authorizing the Company to withhold Common Shares
from the Common Shares otherwise issuable or deliverable to the Executive as a
result of the vesting of the RSUs; or

(c) delivering to the Company previously owned and unencumbered Common Shares.

In the absence of the foregoing, the Company or a Subsidiary has the right to
withhold from any compensation paid or payable to the Executive.

4.7 Transferability. Neither the RSUs granted hereby nor any interest therein or
in the Common Shares related thereto shall be transferable other than by the
laws of descent and distribution prior to settlement pursuant to Section 4.5.

ARTICLE V

CHANGE IN CONTROL

5.1 Change in Control.

(a) Acceleration of Vesting. Notwithstanding any provision of this Agreement to
the contrary, if a Change in Control occurs and the Executive’s continuous
service with the Company or a Subsidiary is terminated by the Company other than
for Cause (as defined in Section 5.1(c)) (other than for death or Disability) or
by the Executive for Good Reason (as defined in Section 5.2), in either case,
within thirty-six (36) months following the Change in Control: (i) 100% of the
Common Shares subject to the Option shall become immediately vested and
exercisable, (ii) the Executive shall be deemed to have earned 100% of the PUs
granted hereunder at greater of target or actual level of achievement through
the date of Executive’s termination of service, and such earned PUs shall be
paid in a lump sum within 30 days following the date of Executive’s termination
of service in the form of Common Shares, cash (having an equivalent Fair Market
Value) or a combination of Common Shares and cash, as determined by the
Committee in its sole discretion, and (iii) any unvested RSUs granted hereby
shall vest immediately upon such employment termination.

(b) Business Combination. Notwithstanding anything in this Section 5.1 to the
contrary, in connection with a Business Combination the result of which is that
the Company’s Common Shares and voting stock exchanged for or becomes
exchangeable for securities of another entity, cash or a combination thereof, if
the entity resulting from such Business Combination does not: (i) assume the
Option evidenced hereby and the Company’s obligations hereunder, or replace the
Option evidenced hereby with a substantially equivalent security of the entity
resulting from such Business Combination, then the Option evidenced hereby shall
vest in full and become immediately exercisable as of the day immediately prior
to the date of such Business Combination, (ii) assume the PUs evidenced hereby
and the Company’s obligations hereunder, or replace the PUs evidenced hereby
with a substantially equivalent security of the entity resulting from such
Business Combination, then the PUs shall vest and become nonforfeitable, as of
the day immediately prior to the date of such Business Combination, and paid in
a lump sum on the date of such Business Combination in the form of Common
Shares, cash (having an equivalent Fair Market Value) or a combination of Common
Shares and cash as

 

-12-



--------------------------------------------------------------------------------

determined by the Committee, and (iii) assume the RSUs evidenced hereby and the
Company’s obligations hereunder, or replace the RSUs evidenced hereby with a
substantially equivalent security of the entity resulting from such Business
Combination, then the RSUs evidenced hereby shall vest in full as of the day
immediately prior to the date of such Business Combination.

(c) Definition of “Cause.” For purposes of Section 5.1 of this Agreement,
“Cause” means that the Executive has committed:

1. an intentional act of fraud, embezzlement or theft in connection with his or
her duties or in the course of his or her employment with the Company or any
Subsidiary;

2. intentional wrongful damage to property of the Company or any Subsidiary;

3. intentional wrongful disclosure of secret processes or confidential
information of the Company or any Subsidiary; or

4. intentional wrongful engagement in any competitive activity which would
constitute a material breach of the duty of loyalty (“Competitive Activity”);
and any such act shall have been materially harmful to the Company and its
Subsidiaries taken as a whole. No act, or failure to act, on the part of the
Executive shall be deemed “intentional” if it was due primarily to an error in
judgment or negligence, but shall be deemed “intentional” only if done, or
omitted to be done, by the Executive not in good faith and without reasonable
belief that his or her action or omission was in or not opposed to the best
interest of the Company and its Subsidiaries.

5.2 Definition of “Good Reason.” For purposes of Section 5.1 of this Agreement,
“Good Reason” means:

(a) failure to elect, reelect or otherwise maintain the Executive in the offices
or positions in the Company or any Subsidiary which the Executive held
immediately prior to a Change in Control, or the removal of the Executive as a
director of the Company (or any successor thereto) if the Executive shall have
been a director of the Company immediately prior to the Change in Control;

(b) a material reduction in the nature or scope of the responsibilities or
duties attached to the position or positions with the Company and its
Subsidiaries which the Executive held immediately prior to the Change in
Control, a material reduction in the aggregate of the Executive’s base pay and
incentive pay opportunity received from the Company, or the termination of the
Executive’s rights to any material employee benefits to which he or she was
entitled immediately prior to the Change in Control or a material reduction in
scope or value thereof without the prior written consent of the Executive;

 

-13-



--------------------------------------------------------------------------------

(c) the liquidation, dissolution, merger, consolidation or reorganization of the
Company or transfer of all or a significant portion of its business and/or
assets, unless the successor or successors (by liquidation, merger,
consolidation, reorganization or otherwise) to which all or a significant
portion of its business and/or assets have been transferred (directly or by
operation of law) shall have assumed all duties and obligations of the Company
under this Agreement; or

(d) the Company shall relocate its principal executive offices, or the Company
or any Subsidiary shall require the Executive to have his or her principal
location of work changed, to any location which is in excess of fifty (50) miles
from the location thereof immediately prior to the Change in Control or the
Company or any Subsidiary shall require the Executive to travel away from his or
her office in the course of discharging his or her responsibilities or duties
hereunder significantly more (in terms of either consecutive days or aggregate
days in any calendar year) than was required of him or her prior to the Change
in Control without, in either case, the Executive’s prior written consent.

The Executive is not entitled to assert that his or her termination is for Good
Reason unless the Executive gives the Company written notice of the event or
events that are the basis for such claim within ninety (90) days after the event
or events occur, describing such claim in reasonably sufficient detail to allow
the Company to address the event or events and a period of not less than thirty
(30) days after to cure the alleged condition.

ARTICLE VI

ADJUSTMENTS

The Committee shall make or provide for such adjustments in the numbers of
Common Shares covered by outstanding Awards granted hereunder, in the prices per
share applicable to such Options and in the kind of shares covered thereby, as
the Board, in its sole discretion, exercised in good faith, may determine is
equitably required to prevent dilution or enlargement of the rights of the
Executive that otherwise would result from (a) any stock dividend, stock split,
combination of shares, recapitalization or other change in the capital structure
of the Company, or (b) any merger, consolidation, spin-off, split-off, spin-out,
split-up, reorganization, partial or complete liquidation or other distribution
of assets, issuance of rights or warrants to purchase securities, or (c) any
other corporate transaction or event having an effect similar to any of the
foregoing. Moreover, in the event of any such transaction or event, the
Committee, in its discretion, may provide in substitution for any or all
outstanding Awards under this Plan such alternative consideration as it, in good
faith, may determine to be equitable in the circumstances and may require in
connection therewith the surrender of all Awards so replaced. In addition, for
each Option with an Exercise Price greater than the consideration offered in
connection with any such transaction or event or Change in Control, the
Committee may in its sole discretion elect to cancel such Option without any
payment to the person holding such Option.

ARTICLE VII

TAX WITHHOLDING

To the extent that the Company or a Subsidiary is required to withhold federal,
state, local or foreign taxes in connection with any payment made or benefit
realized by an Executive or other person under this Agreement, and the amounts
available to the Company or a Subsidiary for such withholding are insufficient,
it shall be a condition to the receipt of such payment or the

 

-14-



--------------------------------------------------------------------------------

realization of such benefit that the Executive or such other person make
arrangements satisfactory to the Company or a Subsidiary for payment of the
balance of such taxes required to be withheld, which arrangements (in the
discretion of the Committee) may include relinquishment of a portion of such
benefit. The Executive shall also make such arrangements as the Company or a
Subsidiary may require for the payment of any withholding tax obligations that
may arise in connection with the disposition of shares acquired upon the
exercise of the Option. In no event, however, shall the Company or a Subsidiary
accept Common Shares for payment of taxes in excess of maximum applicable tax
rates, except that, in the discretion of the Committee, the Executive or such
other person may surrender Common Shares owned for more than 6 months to satisfy
any tax obligations resulting from any such transaction.

ARTICLE VIII

ADMINISTRATION

8.1 Delegation to Committee. The Board hereby delegates authority to administer
this Agreement to the Compensation Committee of the Board (or its successor(s)),
or any other committee of the Board hereafter designated by the Board to
administer this Agreement, and the term “Committee” shall apply to any persons
to whom such power is delegated.

8.2 Interpretation. The good faith interpretation and construction by the
Committee of any provision of this Agreement and any determination by the
Committee pursuant to any provision of this Agreement, notification or document
shall be final and conclusive. No member of the Board or the Committee shall be
liable for any such action or determination made in good faith.

8.3 Clawback. Notwithstanding any other provisions in this Agreement, any Award
which is subject to recovery under any law, government regulation or stock
exchange listing requirement (or any policy adopted by the Company pursuant to
any of the foregoing) will be subject to such deductions and clawback as may be
required or permitted to be made pursuant to such law, government regulation,
stock exchange listing requirement or policy (or pursuant to any other policy
adopted by the Company at the direction of the Board, including the Company’s
current clawback policy).

8.4 Fractional Shares. The Company shall not be required to issue any fractional
Common Shares pursuant to this Agreement. The Committee may provide for the
elimination of fractions or for the settlement of fractions in cash.

8.5 Compliance with Section 409A of the Code. The Award of the Option, PUs and
RSUs covered by this Agreement is intended to be excepted from coverage under,
or compliant with, the provisions of Section 409A of the Code and the
regulations and other guidance promulgated thereunder (“Section 409A”).
Notwithstanding the foregoing or any other provision of this Agreement to the
contrary, if all or any portion of the Award of the Option, PUs and RSUs is
subject to the provisions of Section 409A (and not exempted therefrom), the
provisions of this Agreement shall be administered, interpreted and construed in
a manner necessary to comply with Section 409A (or disregarded to the extent
such provision cannot be so administered, interpreted or construed). If any
payments or benefits hereunder may be deemed to constitute nonconforming
deferred compensation subject to taxation under the provisions of

 

-15-



--------------------------------------------------------------------------------

Section 409A, this Agreement may be amended, as reasonably requested by either
party, and as may be necessary to preclude any such payment or benefit from
being deemed “deferred compensation” within the meaning of Section 409A in order
to preserve the payments and benefits provided hereunder without additional cost
to either party. If, at the time of the Executive’s separation from service
(within the meaning of Section 409A), (A) the Executive shall be a “specified
employee” (within the meaning of Section 409A and using the identification
methodology selected by the Company from time-to-time) and (B) the Company shall
make a good faith determination that an amount payable hereunder constitutes
deferred compensation (within the meaning of Section 409A) the settlement of
which is required to be delayed pursuant to the six (6) month delay rule set
forth in Section 409A in order to avoid taxes or penalties under Section 409A,
then the Company shall not settle such amount on the otherwise scheduled
settlement date but shall instead settle it, without interest, on the first
business day of the month after such six (6) month period. Notwithstanding the
foregoing, the Company and its Subsidiaries make no representations and/or
warranties with respect to compliance with Section 409A, and the Executive
recognizes and acknowledges that Section 409A could potentially impose upon the
Executive certain taxes and/or interest charges for which the Executive is and
shall remain solely responsible.

8.6 Compliance with Law. The exercise of the Option and the issuance and
transfer of shares of Common Stock in connection with the Option, RSUs and PUs
shall be subject to compliance by the Company and the Executive with all
applicable requirements of federal and state securities laws and with all
applicable requirements of any stock exchange on which the Company’s shares of
Common Stock may be listed. No shares of Common Stock shall be issued or
transferred unless and until any then applicable requirements of state and
federal laws and regulatory agencies have been fully complied with to the
satisfaction of the Company and its counsel.

8.7 Successors and Assigns. The Company may assign any of its rights under this
Agreement. This Agreement will be binding upon and inure to the benefit of the
successors and assigns of the Company. Subject to the restrictions on transfer
set forth herein, this Agreement will be binding upon the Executive and the
Executive’s beneficiaries, executors, administrators and the person(s) to whom
the Option, PUs and RSUs may be transferred by will or the laws of descent or
distribution.

8.8 Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, and each provision of this Agreement shall be severable and
enforceable to the extent permitted by law.

8.9 Amendment. The Committee has the right to amend, alter, suspend, discontinue
or cancel the Option, PUs and RSUs, prospectively or retroactively; provided,
that, no such amendment shall adversely affect the Executive’s rights under this
Agreement without the Executive’s consent.

8.10 Continuous Service. For purposes of this Agreement, the continuous service
of the Executive with the Company or a Subsidiary shall not be deemed
interrupted, and the Executive shall not be deemed to have ceased to be an
associate of the Company or any Subsidiary, by reason of the transfer of his
employment among the Company and its Subsidiaries. For the purposes of this
Agreement, leaves of absence approved by the Board for illness, military or
governmental service, or other cause, shall be considered as employment.

 

-16-



--------------------------------------------------------------------------------

8.11 Executive’s Acknowledgment. In accepting the grant, the Executive (you)
acknowledges that: (a) the grants of Awards in this Agreement are voluntary and
occasional and do not create any contractual or other right to receive future
grants of the Option, PUs or RSUs, or benefits in lieu thereof, even if the
Option, PUs or RSUs have been granted repeatedly in the past; (b) all decisions
with respect to future grants, if any, will be at the sole discretion of the
Company; (c) your acceptance of this Agreement and the Awards herein is
voluntary; (d) this Agreement is not part of normal or expected compensation or
salary for any purposes, including, but not limited to, calculating any
severance, resignation, termination, redundancy, end of service payments,
bonuses, long-service awards, pension or retirement benefits or similar payments
and the Agreement is an extraordinary item; (e) in the event that you are an
employee of a Subsidiary of the Company, the grant will not be interpreted to
form an employment contract or relationship with the Company; and furthermore,
the grant will not be interpreted to form an employment contract with the
Subsidiary that is your employer; (f) the future value of the underlying Common
Shares is unknown and cannot be predicted with certainty; (g) no claim or
entitlement to compensation or damages arises from forfeiture or termination of
the Option, PUs or RSUs or diminution in value of the Option, PUs or RSUs or the
Common Shares and you irrevocably release the Company, its affiliates and its
Subsidiaries from any such claim that may arise; and (h) in the event of
involuntary termination of your employment, your right to receive the Option,
PUs or RSUs and vest in the Option, PUs or RSUs under this Agreement, if any,
will terminate effective as of the date that you are no longer actively employed
and will not be extended by any notice period mandated under local law (e.g.,
active employment would not include a period of “garden leave” or similar period
pursuant to local law); furthermore, in the event of involuntary termination of
employment, your right to vest in the RSUs after termination of employment, if
any, will be measured by the date of termination of your active employment and
will not be extended by any notice period mandated under local law.

8.12 Data Privacy. The Executive (you) hereby explicitly and unambiguously
consents to the collection, use and transfer, in electronic or other form, of
your personal data as described in this document by and among, as applicable,
the Company, its affiliates and its Subsidiaries (“the Company Group”) for the
exclusive purpose of implementing, administering and managing your participation
in this Agreement.

You understand that the Company Group holds certain personal information about
you, including, but not limited to, your name, home address and telephone
number, date of birth, social insurance number or other identification number,
salary, nationality, job title, any Common Shares or directorships held in the
Company, details of all Awards herein or any other entitlement to Common Shares
awarded, canceled, exercised, vested, unvested or outstanding in your favor, for
the purpose of implementing, administering and managing the Plan (“Data”). You
understand that Data may be transferred to any third parties assisting in the
implementation, administration and management of the Plan, that these recipients
may be located in your country or elsewhere, and that the recipient’s country
may have different data privacy laws and protections than your country. You
understand that you may request a list with the names and

 

-17-



--------------------------------------------------------------------------------

addresses of any potential recipients of the Data by contacting your local human
resources representative. You authorize the recipients to receive, possess, use,
retain and transfer the Data, in electronic or other form, for the purposes of
implementing, administering and managing your participation in the Plan,
including any requisite transfer of such Data as may be required to a broker or
other third party with whom you may elect to deposit any Common Shares acquired.
You understand that Data will be held only as long as is necessary to implement,
administer and manage your participation in the Plan. You understand that you
may, at any time, view Data, request additional information about the storage
and processing of Data, require any necessary amendments to Data or refuse or
withdraw the consents herein, in any case without cost, by contacting in writing
your local human resources representative. You understand, however, that
refusing or withdrawing your consent may affect your ability to participate in
the Plan. For more information on the consequences of your refusal to consent or
withdrawal of consent, you understand that you may contact your local human
resources representative.

8.13 Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original but all of which together will constitute one and
the same instrument. Counterpart signature pages to this Agreement transmitted
by facsimile transmission, by electronic mail in portable document format
(.pdf), or by any other electronic means intended to preserve the original
graphic and pictorial appearance of a document, will have the same effect as
physical delivery of the paper document bearing an original signature.

8.14 Acceptance. The Executive hereby acknowledges receipt of a copy of this
Agreement. The Executive has read and understands the terms and provisions, and
accepts the Option, PUs and RSUs subject to all of the terms and conditions and
this Agreement. The Executive acknowledges that there may be adverse tax
consequences upon the vesting or settlement of the Option, PUs and RSUs or
disposition of the underlying shares and that the Executive has been advised to
consult a tax advisor prior to such vesting, settlement or disposition.

8.15 Deferrals. Except with respect to Option, the Committee may permit
Executives to elect to defer the issuance of Common Shares or the settlement of
awards in cash under this Agreement pursuant to such rules, procedures or
programs as it may establish for purposes of this Agreement and which are
intended to comply with the requirements of Section 409A. The Committee also may
provide that deferred settlements include the payment or crediting of dividend
equivalents or interest on the deferral amounts.

8.16 Special Circumstances. If permitted by Section 409A in case of termination
of employment by reason of death, Disability or normal or early retirement, or
in the case of hardship or other special circumstances, of the Executive while
holding the Option not immediately exercisable in full, or any RSUs as to which
the substantial risk of forfeiture or the prohibition or restriction on transfer
has not lapsed, or any Performance Units which have not been fully earned, the
Committee may, in its sole discretion, accelerate the time at which the Option
may be exercised, or the time at which such substantial risk of forfeiture or
prohibition or restriction on transfer will lapse for RSUs, or the time at which
such Performance Units will be deemed to have been fully earned, or may waive
any other limitation or requirement under any such Award.

 

-18-



--------------------------------------------------------------------------------

8.17 Change in Exercise Price Prohibited. Except in connection with a corporate
transaction or event described in Article VI of this Agreement, the terms of
outstanding Awards may not be amended to reduce the Exercise Price of the
outstanding Option or cancel the outstanding Option in exchange for cash, other
awards or options with an Exercise Price that is less than the Exercise Price of
the original Option without shareholder approval.

8.18 No Right to Continued Employment. This Agreement shall not confer upon the
Executive any right with respect to continuance of employment or other service
with the Company or any Subsidiary, nor shall it interfere in any way with any
right the Company or any Subsidiary would otherwise have to terminate the
Executive’s employment or other service at any time.

ARTICLE IX

GOVERNING LAW

The validity, construction, interpretation, and enforceability of this Agreement
shall be determined and governed by the laws of the State of Ohio, USA without
giving effect to the principles of conflicts of law. For the purpose of
litigating any dispute that arises under this Agreement, the parties hereby
consent to exclusive jurisdiction and agree that such litigation shall be
conducted in the federal or state courts of the State of Ohio, USA.

The parties have executed this Agreement on the terms and conditions set forth
herein as of the Date of Grant.

 

/s/ Gerrard Schmid Executive

 

DIEBOLD NIXDORF, INCORPORATED /s/ Jonathan B. Leiken Name: Jonathan B. Leiken

Title: Senior Vice President, Chief Legal Officer

and Secretary

 

-19-



--------------------------------------------------------------------------------

DIEBOLD NIXDORF, INCORPORATED

CEO INDUCEMENT AWARD AGREEMENT

GRANT DETAIL PAGE ATTACHED

 



--------------------------------------------------------------------------------

[REDACTED]

All dates are displayed in MM/DD/YYYY format

 

           

 

Stock Options   Grant Date    Grant Type/Code    Grant Price      Option Balance
     Options Vested      Expiration/Last Date
to Exercise  

02/20/2018

   Non-Qualified Stock Option    $ 15.35        192,049        0       
02/20/2028  

Totals

           192,049        

 

Restricted Stock Units   Grant Date    Grant Type/Code    Units
Balance      Units
Unvested      Final Vest
Date  

02/21/2018

   Restricted Stock Units / RSU      108,945        108,945        02/21/2021  

Totals

        108,945        108,945     

 

Performance Units   Grant Date    Grant Type/Code    Unit Balance     
Performance
End Date  

02/21/2018

   Performance Units      155,636        12/31/2020  

Totals

        155,636     

 



--------------------------------------------------------------------------------

DIEBOLD NIXDORF, INCORPORATED

CEO INDUCEMENT AWARD AGREEMENT

EXHIBIT I

MANAGEMENT GOAL(S)

The Performance Period begins on the date of this Agreement and ends on
December 31, 2020.

[REDACTED]

 